Opinion issued June 5, 2003







  
 




In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-01-00456-CV
____________
 
IN THE INTEREST OF C.V.G. a/k/a C.V.S., A MINOR CHILD
 
 

 
 
On Appeal from the 313th District Court
Harris County, Texas
Trial Court Cause No. 99-05963J
 

 
 
OPINION ON REHEARING
          Texas Department of Protective and Regulatory Services (TDPRS), the
appellee, and Allen C. and Pamela R. Gunter, the intervenors, filed motions for
rehearing.  We grant the motions, withdraw our opinion of October 31, 2002, and
issue this one in its stead.
          Maria Carolina Vicente Garcia appeals the final judgment terminating her
parental rights as to C.V.G. (a.k.a. C.V.S.).  In one point of error, Garcia argues that
the trial court lacked jurisdiction to enter the final order because it failed to properly
grant an order extending its jurisdiction beyond the dismissal date.  We affirm.
FACTS
           In August 1999, Allen and Pamela Gunter became foster parents of C.V.G. 
On August 24, 1999, the Texas Department of Protective and Regulatory Services
(TDPRS) filed a suit affecting the parent-child relationship (SAPCR), seeking to
terminate Garcia’s and Hector Sotelo’s
 parental rights to C.V.G.  The trial court
named TDPRS temporary managing conservator of C.V.G. on September 8, 1999.
 
On July 26, 2000, TDPRS requested, by motion, an extension of the dismissal
deadline, which originally was August 30, 2000.  That same day, the trial court made
the following entry on the docketing sheet:  “continue FH and ext. of D.D.  Look for
placement.  FH – 11– 13– 00.  Blood test on all F.”  On November 13, 2000, the trial
court signed an order granting TDPRS’s motion for extension of time and ordered
that the new dismissal date was to be February 24, 2001.
          On January 25, 2001, the Gunters filed their petition in intervention seeking
termination of Garcia’s and Sotelo’s parental rights.  The trial court granted the
Gunters’s intervention without objection from Garcia.  On February 5–7, 2001, a
bench trial was conducted; at its conclusion, the trial court found that Garcia’s
conduct had endangered C.V.G. and ordered Garcia’s parental rights terminated.  On
February 19, 2001, the trial court entered a final judgment that terminated Garcia’s
parental rights and appointed TDPRS as C.V.G.’s sole managing conservator.

JURISDICTION
           In her sole point of error, Garcia contends that the trial court did not have
jurisdiction to enter a final order.  Specifically, she argues that, because the trial court
did not render an extension order that included a new dismissal date prior to the first
Monday following the one-year anniversary of the date the trial court rendered a
temporary order appointing TDPRS as temporary managing conservator, the trial
court lacked jurisdiction to enter the final order. 
Waiver
          TDPRS argues that Garcia did not preserve error to challenge the trial court’s
failure to dismiss the suit under section 263.401 of the Family Code.  Tex. Fam.
Code Ann. § 263.402(b) (Vernon 2002).  Specifically, it argues that, because the
Legislature amended sections 263.401 and 263.402 during the pendency of this
appeal, Garcia was required to move for dismissal before TDPRS presented its
evidence at trial.
 See Act of June 11, 1997, 75th Leg., R.S., ch. 600, 1997 Tex. Gen.
Laws 2108, 2113, amended by Act of May 22, 2001, 77th Leg., R.S., ch. 1090,  §§
8 and 9, 2001 Tex. Gen. Laws 2395, 2396.  Garcia did not make a motion to dismiss
the case for lack of jurisdiction.
          These amendments, however, do not affect Garcia’s ability to bring this appeal. 
The enacting legislation provides: “An appeal of a final order under Subchapter E,
Chapter 263, Family Code, filed before the effective date of this Act is governed by
the law in effect on the date the appeal was filed, and the former law is continued in
effect for that purpose.”  Act of May 22, 2001, 77th Leg., R.S., ch. 1090,  §§ 8 and
9, 2001 Tex. Gen. Laws 2395, 2396.  Garcia filed her notice of appeal on March 26,
2001, and the amendments to sections 263.401 and 263.402 became effective
September 1, 2001.  Therefore, Garcia was not required to move for dismissal to
preserve error for appeal.  We conclude that Garcia’s appeal is properly before this
Court.   
TDPRS
          In her sole point of error, Garcia argues 
The trial court had no jurisdiction to enter a final order after the first
Monday following the anniversary of the date the court rendered a
temporary order appointing Appellee as Temporary Managing
Conservator, because the trial court failed to render an extension order
scheduling a new date for dismissal prior to the aforesaid first
anniversary.

Appellant’s argument is based on section 263.401(a) of the Family Code, which
provides that, unless the trial court renders a final order by the first Monday after the
first anniversary of the date the trial court rendered a temporary order appointing
TDPRS as temporary managing conservator in a suit affecting the parent-child
relationship (SAPCR), the trial court shall dismiss the suit.  Tex. Fam. Code Ann.
§ 263.401(a) (Vernon 2002); In re Neal, 4 S.W.3d 443, 445 (Tex. App.—Houston
[1st Dist.] 1999, no pet.).
          Here, the trial court rendered its temporary order appointing a temporary
managing conservator on September 8, 1999.  The first Monday after the first
anniversary of the trial court’s signing of the order was on September 11, 2000.  On
July 26, 2000, the trial court made an entry on the docket sheet, which we construe
as a continuance of the final hearing of the case until November 13, 2000 and an
extension of the dismissal date.  The docket sheet does not show the newly-scheduled
dismissal date.  On November 13, the trial court signed an order granting the
extension of the dismissal date until February 24, 2001.  The order stated, in part,
that, “on July 26, 2000, the [trial court] considered [TDPRS’s] Motion for Extension
of Dismissal date.”
          Garcia argues that, because the new dismissal date (February 24, 2001) was not
included in the docket notation, the trial court failed to properly render the order
extending the dismissal date.  She also argues that, because the trial court did not
properly extend its jurisdiction by making the docket entry, the trial court lacked
jurisdiction to enter a final order terminating Garcia’s parental rights in February.
          Garcia relies on In re Ruiz, 16 S.W.3d 921, 924 (Tex. App.—Waco 1999, orig.
proceeding), and In re Bishop, 8 S.W.3d 412, 419 (Tex. App.—Waco 2000, orig.
proceeding), in support of her argument.  
          In Ruiz, the court considered whether the trial court’s signed docket notation
constituted a rendition of final judgment by written memorandum.  In re Ruiz, 16
S.W.3d at 924.  The docket notation indicated that a “decree of termination [was] to
be entered as to both parents per [the] jury’s verdict,” but it did not name a managing
conservator for the child.  Id.  The Ruiz court held that the docket notation did not
grant TDPRS’s petition because it merely indicated the trial court’s intention to
render a termination decree in the future; had the docket notation constituted a
rendition of judgment, it would have been insufficient because it failed to address the
appointment of a managing conservator.  Id.; see also Tex. Fam. Code Ann. §
263.401(d)(4) (Vernon 2002).
          In Bishop, the trial court entered an order naming a temporary managing
conservator on September 14, 1998.  In re Bishop, 8 S.W.3d at 415.  A permanency
hearing was conducted on April 1, 1999.  Following the hearing, the trial court
entered an order stating that  “the suit shall be dismissed on dates set by an amended
scheduling order which date is not later than 180 days following the date this
temporary order is rendered.”  Id.  On July 15, 1999, the trial court entered an order
continuing a pretrial hearing until September 16 and continuing the trial date until
October 5.  Id.  On September 30, two days after the one-year dismissal deadline of
September 28, the trial court heard and denied the relator’s motion to dismiss.  Id. 
The appeals court held that the extension order complied with all requirements of
section 263.401(b) except subsection (b)(1), which requires that the order specify a
new date of dismissal.  Id. at 418.  The Bishop court also held that, because the trial
court’s second extension order based on the “return and monitor” exception was
entered two days after the extended dismissal date, the trial court was required to
dismiss the suit.  Id.

          Here, unlike Ruiz, the trial court’s docket notation indicates a present intention
to extend the dismissal date.  Therefore, we consider, as did the Bishop court, whether
the docket notation complies with the section 263.401(b) requirements for entering
an order.  Section 263.401(b) provides, in pertinent part, that the trial court shall
render an order in which the court (1) schedules a new dismissal date, (2) makes any
necessary temporary orders for the safety and welfare of the child, and (3) sets a final
hearing date.  Here, the trial court set the final hearing date for November 13, 2000,
made an order to “look for placement,” and ordered “blood test[s] on all F.”
  The
docket notation complied with subsections two and three.  However, the docket
notation failed to include a new dismissal date, as required by section 263.401(b)(1). 
The trial court, therefore, lost jurisdiction over the case on September 12, 2000. 
Furthermore, even if, by giving meaning to the docket sheet, we construed the
November 13, 2000 final hearing date as the new dismissal date, the trial court
violated section 263.401(c) of the Family Code by thereafter setting a later dismissal
date of February 24, 2001.  See Tex. Fam. Code Ann. § 263.401(c)(Vernon 2002)
(only one order extending dismissal date is allowed).  Accordingly, the trial court lost
jurisdiction over TDPRS’s SAPCR before the trial on February 5, 2001.
The Gunters
          All parties agree that the Gunters had standing to bring suit seeking termination
based on their role as C.V.G.’s care givers for one and one-half years.  See Tex. Fam.
Code Ann. § 102.003(12) (Vernon 2002).  Even if, as we have decided, the trial court
no longer had jurisdiction over TDPRS’s petition, there was nothing to preclude the
Gunters from filing suit under section 161.001.

          The Gunters’ petition in intervention sought termination of Garcia’s and
Sotelo’s parental rights.  The final order of the trial court granted the same relief that
the Gunters requested with respect to termination, and the Gunters have requested an
affirmance of the trial court’s judgment.
          The trial court can appoint any suitable person or agency to be C.V.G.’s
managing conservator, regardless of whether such person or agency filed pleadings
requesting such appointment.  Tex. Fam. Code Ann. § 161.207 (Vernon 2002);  In
re Ruiz, 16 S.W.3d at 925.  Therefore, our decision that the trial court had no
jurisdiction over TDPRS’s claims is of no consequence to the trial court’s decision
to name TDPRS as C.V.G.’s managing conservator.  Garcia’s and Sotelo’s parental
rights are terminated and TDPRS is C.V.G.’s managing conservator.

          We overrule Garcia’s sole point of error and find that the trial court, despite
having lost jurisdiction over TDPRS’s claims, maintained jurisdiction over the
Gunters’ petition.    
 

ConclusionAll pending motions are denied.  We reform the decree to reflect that the
Gunters were the petitioners, and, as reformed, we affirm.
 
                                                                        Frank C. Price
                                                                        Justice

Panel consists of Justices Taft, Mirabal,
 and Price.


Justice Mirabal concurring.